107 F.3d 923
323 U.S.App.D.C. 290
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.SANTE FE HOTEL, INC., dba Sante Fe Hotel & Casino, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 95-1601.
United States Court of Appeals, District of Columbia Circuit.
Oct. 16, 1996.

Before WILLIAMS, SENTELLE and TATEL, Circuit Judges.

JUDGMENT

1
This cause came to be heard on a petition for review of an order of the National Labor Relations Board and a cross-application for enforcement, and was briefed by counsel.  While the issues presented occasion no need for a published opinion, they have been accorded full consideration by the court.  See D.C.Cir.R. 36(b).  It is therefore


2
ORDERED and ADJUDGED that the petition for review is denied and the Board's cross-application for enforcement granted, substantially for the reasons stated in the Board's Decision and Order, 319 NLRB No. 116 (1995).


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 41(a).